Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Umezawa et al. (US 2006/0072134 A1) “Umezawa”.


1. An apparatus for processing an image ("IMAGE FORMING APPARATUS" [TITLE]), comprising: circuitry ("COMPUTER" [0016]) configured to: input a first image indicating a target color ("When a hard copy containing the user's desired color exists, the image reading means 180 can read the hardcopy document to provide electronic raster image" [0075].  “IMAGE READING MEANS 180” in FIG. 1.) ; input a second image formed by an image forming device to be subjected to adjustment ("The image processing apparatus 1 includes inputting means110 for inputting document data" [0047].  “INPUTTING MEANS 110” in FIG. 1.) ; determine types of objects ("The document data contains character data, vector (graphics) data, and nature image data. " [0068] FIG. 4A.  “The rendering means 120 converts input document data into raster image data, identifies an object type (e.g., a character, graphics, or nature picture) in the document data” [0112]) ; and compare the first image and the second image and generate, for each of the types of the objects, a color conversion parameter, based on a correspondence between a chromaticity value in the first image and a chromaticity value in the second image ("When the RGB values "R1, G1, and B1" of the color that the user desires to modify and the RGB values "R2, G2, and B2" of desired color are determined by the user's operation described above, a corresponding color conversion parameter is modified in accordance with those RGB values." [0086].

The image processing apparatus in the first embodiment [0046] of Umezawa can be modified to include the third embodiment [0108] of Umezawa to identify different type of objects.

The motivation for the combination is provided by Umezawa “using the color adjusting means 170, the user can adjust a color conversion parameter for the character object so that the desired red is obtained for the character of character data 1.” [0122].  An object can be tailored to a specific color. 

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

 
 
2. The apparatus according to claim 1, wherein the circuitry is configured to determine the types of the objects in rasterization of the second image ("The document data contains character data, vector (graphics) data, and nature image data. " [0068] FIG. 4A.  “The rendering means 120 converts input document data into raster image data, identifies an object type (e.g., a character, graphics, or nature picture) in the document data” [0112] of Umezawa.).
  
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

3. The apparatus according to claim 1, wherein the circuitry is configured to determine whether there is a difference in the correspondence depending on the types of the objects, in a case where there is a difference in the correspondence depending on the types of the objects, generate the color conversion parameter that is different for each of the types of the objects ("In accordance with the result of the identification of the object type in the document data, the rendering means 120 designates a color conversion parameter corresponding to the identified object," [0113]) , and in a case where there is no difference in the correspondence depending on the types of the objects, generate the color conversion parameter that is to be used in common for the different types of the objects ("When the raster image data displayed by the image displaying means 171 contains color that the user desires to modify (i.e., pre-modification color), he or she uses the color instructing means (i.e., the crosshair cursor 173a) to designate the color that he or she desires to modify." [0124].  If the color match is acceptable, the user is satisfied with the color match and does not modify the color conversion parameter [0010].  A common color conversion can be used.).

At the time of the Applicants claimed invention, there had been a need to finely adjust colors [0007].

There are a finite and predictable number of identified and predictable solutions to the need to either finely adjust the color of an object or not adjust the color of an object; since the color of the object is satisfactory to a user.

One having ordinary skill in the art could have pursued the predicable solutions with a reasonable expectation of success.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

  
4. The apparatus according to claim 3, wherein the circuitry is configured to use the color conversion parameter generated for image formation of a first object among the objects ("CHARACTER OBJECT A…A" shown in FIG. 2C) , for a second object different from the first object among the objects ("CHARACTER OBJECT B… B" shown in FIG. 2C  [0122], [0129], or [0130]), to determine whether there is a difference in the correspondence (When it is determined that there is a difference in colors the color conversion parameter for character object “A…A” is applied to character object “B…B”.).

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

  
5. The apparatus according to claim 1, wherein the second image has different output ranges for the different types of objects ("different types of objects, such as a character, graphics, and nature image, exist in document data input to the color printer 1600. In order to optimally express the color of those different types of objects, multiple types of color conversion parameters corresponding to the types of objects are stored." [0027].  The colors for a nature image object has a wider range of colors than the range of color for a character object, e.g. monocolor.).

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

7. A system comprising: the apparatus of claim 1; and a scanner configured to input the first image to the apparatus ("The inputting means 110 may have a configuration for inputting document data from an image generating apparatus, such as a scanner" [0051]) .

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

8.  The method of claim 8 has been analyzed in view of the method of Umezawa “METHOD” [Title] or method claims 10-18 and further in view of claim 1.  Claim 8 is rejected in a similar manner to claim 1.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.



  
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Umezawa et al. (US 2006/0072134 A1) in view of Suzuki (US 2020/0412915 A1) “Suzuki”.

6. Umezawa teaches: The apparatus according to claim 1,

Umezawa does not explicitly teach:  wherein the circuitry is configured to add a lacking color to generate the color conversion parameter, in a case where the circuitry is unable to determine whether there is a difference in the correspondence.

However, Suzuki teaches: wherein the circuitry is configured to add a lacking color to generate the color conversion parameter, in a case where the circuitry is unable to determine whether there is a difference in the correspondence ("FIG. 3 exemplifies a data structure of the spot-color table T1. In the spot-color table T1, spot-color names in spot-color printing are associated with spot-color correspondence values (CMYK values) shown in the CMYK color system. " [0045].  The spot-color formulations of CMYK can be adjusted to add a color which is lacking to more truly render the desired color.) .

The object of Umezawa which includes a color conversion parameter can be modified by Suzuki to correct the color conversion parameter(s) (S25 in FIG. 6)  if there is a subtle difference in the correspondence which is below a threshold of detection of the circuitry.

The motivation for the combination is provided by Suzuki to “include restraining decrease of color reproduction accuracy when printing is performed according to a color sample that includes a spot-color(s) or decoration [0014].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


 	9.  The non-transitory recording medium of claim 9 has been analyzed in view of the non-transitory computer-readable storage medium storing a program that causes a computer to perform…” [0017] of Suzuki and further in view of claim 1.  Claim 9 is rejected in a similar manner to claim 1.

The computer in Umezawa can be modified to include the non-transitory recording medium of Suzuki to perform the method of Umezawa.

The motivation for the combination is provided by Suzuki to include a program on the non-transitory computer-readable medium avoid “Use of such read image data as it is to correct the color profile leads to low color reproduction accuracy of an output matter with respect to the color sample.” [0006].   Colors are adjusted to reduce the degradation of color reproduction accuracy [0014].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Relevant Prior Art

Nishikawa (US 5,946,412)
Abstract
An image processing method generates color image data for previewing an object image to be formed by a color image forming apparatus. The method discriminates a type of the object image based on color image data for the object image, and generates color image data for previewing the object image by performing a color conversion process on the color image data for the object image. The color conversion process is performed in accordance with the type of the object image.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675